Order filed March 30, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00870-CV
                                   ____________

                                O.A.O., Appellant

                                        V.

                                 R.S.O., Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-76763

                                     ORDER

      On February 23, 2021, this court issued an opinion dismissing this appeal.
On February 26, 2021, appellant filed a motion for rehearing. The motion is
GRANTED.

      This court’s opinion filed February 23, 2021 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                  PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Hassan.